Case: 13-20405       Document: 00512805654         Page: 1     Date Filed: 10/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-20405
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                           October 16, 2014
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

WALTER KEITRIC FREEMAN,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-479-2


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Walter Keitric Freeman pleaded guilty to conspiracy to interfere with
commerce by robbery (count one), in violation of 18 U.S.C. § 1951(a), and
discharging a firearm during a crime of violence (count five), in violation of 18
U.S.C. § 924(c)(1)(A)(iii). The district court sentenced him to consecutive terms
of 57 months’ and 120 months’ imprisonment for counts one and five,
respectively.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-20405      Document: 00512805654      Page: 2   Date Filed: 10/16/2014


                                    No. 13-20405

      Freeman acknowledges his plea agreement contains a waiver of his right
to appeal his sentence, but he claims the waiver should not be enforced because
his guilty plea was not knowing and voluntary. He asserts he was never
informed of the essential elements of his offenses and that he simply followed
his defense counsel’s instructions to agree to all of the district court’s questions.
He then proceeds to challenge two sentencing adjustments applied to his
sentence.
      Freeman contests the validity of his plea agreement on two grounds: he
was uninformed as to all of the elements of the indictment which would later
enhance his sentence; and he had the opportunity to neither read nor
comprehend the plea agreement before his arraignment hearing. Freeman
raises the second contention in his reply brief for the first time; in any event,
it fails, as does his first assertion.
      The district court asked Freeman, “Have you read and do you
understand the plea agreement in this case?”, to which he replied: “Yes, sir”.
Freeman also informed the district court during the hearing that he waived
reading of the indictment.       The district court nevertheless reviewed each
element of both counts to which Freeman pleaded guilty, as well as the
consequences of a guilty plea. Moreover, Freeman responded affirmatively
that he understood the district court’s questions.             Freeman’s “solemn
declarations in open court carry a strong presumption of verity”. United States
v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009) (internal quotation marks and
citation omitted).
      To determine the validity of an appeal waiver, this court conducts “a two-
step inquiry”. United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005) (citation
omitted).    Specifically, the court considers “(1) whether the waiver was




                                         2
    Case: 13-20405      Document: 00512805654   Page: 3   Date Filed: 10/16/2014


                                 No. 13-20405

knowing and voluntary and (2) whether the waiver applies to the
circumstances at hand, based on the plain language of the agreement”. Id.
      The record shows that Freeman knew he had the right to appeal and that
he was giving up that right as set forth in the plea agreement. The district
court questioned whether Freeman knew he was waiving his right to appeal,
to which Freeman responded “Yes, sir”. The district court even summarized
the meaning of waiver in layman’s terms by stating: “[It] basically means that
if you’re unhappy with the result in this case, you are not going to be able to
take that up to a higher court later on. Do you understand that?”. Based on
the plain language of the agreement, the waiver applies. E.g., Bond, 414 F.3d
at 544. Freeman’s challenge to his sentence is thus barred by the valid appeal-
waiver provision. Id.
      AFFIRMED.




                                       3